NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

JOHN S. HASKELL,                             )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-690
                                             )
UNNI HASKELL, PCP GROUP, LLC,                )
FLORIDA INVESTMENT TRUST                     )
ENTERPRISES, LLC, MATERIAL                   )
CONNECTION FLORIDA, INC., and                )
HASKELL TEXTILES CORP., INC,                 )
                                             )
             Appellees.                      )
                                             )

Opinion filed November 21, 2018.

Appeal from the Circuit Court for Pinellas
County; Amy M. Williams, Judge.

Nicole Deese Newlon, William P. Cassidy,
Jr., and John E. Johnson of Johnson &
Cassidy, P.A., Tampa, for Appellant.

Richard C. Alvarez, and Eric R. Maier, of
Older Lundy & Alvarez, Tampa, for
Appellee Unni Haskell.

No appearance for remaining Appellees.

PER CURIAM.


             Affirmed.


NORTHCUTT, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.